Citation Nr: 0030316	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  94-22 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for duodenal 
irritability currently evaluated at 10 percent.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1971.

By rating decision in April 1973, service connection was 
granted for duodenal irritability.  In October 1989, the 
veteran filed a claim for an increased rating for a stomach 
disability and contended that he was unemployable due to his 
service connected disability.  This appeal arises from the 
February 1990 rating decision from the Portland, Oregon 
Regional Office (RO) that continued the evaluation of the 
veteran's service connected duodenal irritability at 10 
percent and denied the veteran's claim for entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  A Notice of Disagreement was filed in May 1990 and a 
Statement of the Case was issued in August 1990.  A 
substantive appeal was filed in October 1990 with a hearing 
requested.  In January 1991, a hearing at the RO before a 
local hearing officer was held.  

This case was remanded in September 1996 for further 
development.  In April 1997, it was indicated that no further 
hearing was requested.  In October 1997, a hearing at the RO 
before a local hearing officer was held, pursuant to the 
veteran's request in September 1997.  This case was again 
remanded in June 1998 for further development.  The case was 
thereafter returned to the Board. 

During the course of this appeal, the veteran has relocated 
to North Carolina, and his claim is now being handled by the 
Winston-Salem, North Carolina RO.   



FINDINGS OF FACT

1.  All relevant evidence necessary for equitable 
dispositions of the appeals has been obtained by the RO.

2.  The manifestations of the veteran's duodenal irritability 
demonstrate a moderately severe disability; a severe 
disability has not been demonstrated.

3.  Service connection is in effect for duodenal 
irritability, currently rated at 40 percent.  The schedular 
rating is 40 percent.

4.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 40 percent 
and no greater for duodenal irritability have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
including §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic 
Code 7305 (1999).

2.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disability have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.19 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that beginning in 
October 1970, he was treated for complaints of nausea, 
vomiting, and diarrhea.  In November 1970, it was indicated 
that the veteran had amebiasis.  In December 1970, the 
veteran was treated for upset stomach and gastroenteritis.  
On a separation examination in December 1970, it was noted 
that the veteran had a recent history of amebiasis.

In April 1973, service connection was granted for duodenal 
irritability.

Associated with the file in October 1989 were records from 
Bay Clinic that include that in March 1989, the veteran was 
seen with complaints of a gastrointestinal problem that he 
had for over 20 years.  It was indicated that the veteran had 
a hiatal hernia and reflux.  On examination, the abdomen was 
benign throughout.  Reflux could not be induced.  There was 
some tenderness in the epigastric area.  The veteran was 
quite heavy.  The assessment included apparent history of 
peptic ulcer disease with recurrence and with recurrent 
esophageal reflux.  

In May 1989, the veteran reported that after trying 
medications, he was not much better.  The examination was 
limited and did not show anything new other than the symptoms 
he was describing.  The assessment included chronic recurrent 
reflux with history of hiatal hernia and apparently 
recalcitrant therapy.  Rule out underlying lesion, i.e., 
cancer, was also noted.  

Also in May 1989, the veteran was seen with a history of 
esophageal reflux.  Apparently he had esophageal tears two 
times with previous endoscopy.  He was symptomatic with 
heartburn and abdominal pain despite medication.  An 
endoscopy was done for diagnosis.  The assessment included 
severe reflux esophagitis without evidence of tumor.

Later in May 1989, the veteran reported having a significant 
amount of trouble with esophageal reflux.  When he would bend 
forward, he would get reflux.  He said he still had severe 
epigastric pain off and on and medication was not working.  
His endoscopy was fairly diagnostic of severe esophageal 
reflux which appeared to be the veteran's problem.  

In June 1989, the veteran was seen for endoscopy.  The 
assessment included hiatal hernia with distal reflux 
esophagitis and probably Barrett's esophagus.  

Later in June 1989, an assessment included severe peptic 
ulcer disease with reflux, reflux esophagitis, Barrett's 
esophagus, and obesity.

In August 1989, it was indicated that the veteran still had 
indigestion.

In an August 1989 report, J. M. Scully, M.D. of Bay Clinic, 
indicated that the veteran had severe reflux esophagitis and 
also had Barrett's epithelialization of the distal esophagus.  
It was his opinion that the veteran should have an operation 
regarding this.

In October 1989, the veteran filed a claim for an increased 
rating for his service connected stomach disability.  At this 
time he reported that he was unable to hold down a job 
because of his disability.  

In November 1989, the veteran submitted an application for 
increased compensation based on unemployability.  It was 
indicated that the veteran last worked full time in 1960 
[sic].  He reported that the date his disability affected 
full time employment was 1983.  He reported that he left his 
last job due to his disability.  He indicated that he 
completed high school and two years of college.  He reported 
that he would not find anyone willing to hire him due to his 
medical conditions.

By rating action of February 1990, the evaluation of the 
veteran's service connected duodenal irritability was 
continued at 10 percent.  Service connection for hiatal 
hernia and Barrett's type reflux esophagitis was denied.  
Entitlement to TDIU was denied.  The current appeal to the 
Board arises from this action.

At the RO hearing in January 1991, the veteran reported that 
he had stomach pain and episodes of severe vomiting that 
would cause tears in his stomach and esophagus.  He would 
take pain medication due to the pain.  He reported that he 
had pain about 10 to 12 times a month that would last from a 
few hours to a couple of days and averaged a full day long.  
He reported that at times, he would vomit blood and had blood 
in his stool.  He would vomit four times a week, though there 
was not blood every time.  A couple of times a week, he would 
have coffee ground type specks, which were dried blood, in 
the vomit.  He was on a bland diet.  He reported his average 
weight was about 250, though he currently weighed about 225.  
He had lost about 30 pounds since the previous Thanksgiving.  
He reported that he was six feet four inches tall.  He 
reported that he had difficulty sleeping due to his stomach 
problems.  He had to sleep in a half sitting up position.  If 
he would lay flat, he would regurgitate whatever was in his 
stomach.  

Additionally, the veteran reported that the last time he 
worked was in 1988; it was a six month job but he could only 
work for two week and had to stop due to bending and pain in 
his stomach.  He worked in construction, doing welding.  He 
reported that he completed high school and had one year of 
technology school education.  His stomach would bother him 
when he was sitting and standing.  He was on medication for 
his condition, including pain killers.  The veteran reported 
that he had been hospitalized three or four times in 1989 due 
to severe vomiting.

Including in the veteran's claims file was a VA treatment 
record from September 1990 that indicated that the veteran 
was hospitalized for four days.  He was admitted with the 
chief complaint of headaches, blood sugar out of control, and 
stomach pains.  It was reported that he was treated in 
January 1990 for the same problems.  On examination, the 
veteran weighed 245 pounds and his height was six feet four 
inches.  The veteran was somewhat obese and quite muscular.  
There was some mid-epigastric tenderness on palpation.  The 
initial impression was diabetes mellitus out of control and 
cluster headaches.  The veteran failed to return from a 
weekend pass and was given an irregular discharge.  The 
diagnoses included diabetes mellitus, insulin dependent, out 
of control; reflux esophagitis; hypertension; and cluster 
headaches. 

In an income and net worth statement in March 1991, the 
veteran indicated that he became totally disabled in February 
1989.  He last worked in 1983 as a boiler maker.  He reported 
that he had to quit his last job on account of his physical 
condition.  He reported that he last worked in February 1989.

Received in February 1991 was a notice of award of disability 
benefits from the Social Security Administration.

Received in May 1991 were treatment records from Bay Clinic 
that include that in October 1989, the veteran was seen for 
the sudden onset of right groin pain after lifting bales of 
hay.  It was noted that the veteran had apparently been in 
California working.  He had lost some weight and had improved 
gastrointestinal reflux.  The veteran wished to continue 
losing weight.  He was going to try to lose another 20 to 30 
pounds.  

Received May 1991 were records from Coquille Clinic that 
include that in July 1989, the veteran was seen after lifting 
bales of hay and had sudden onset of right groin pain.  The 
assessment included right lower quadrant abdominal muscle 
strain.  In August 1989, the veteran complained of burning 
mid upper abdominal pain.  He was 262 pounds.  He stated that 
he had bile regurgitation.  On examination, the stool was 
guaiac negative.  

On a VA examination in September 1991, it was indicated that 
the veteran worked in construction.  He developed bilateral 
ulnar nerve malfunction in both hands secondary to an 
industrial accident and had been on Social Security since 
1988.  He had been unable to work.  It was indicated that the 
veteran had a multitude of medical problems, including 
diabetes mellitus.  In the description of his treatment, the 
veteran reported that he had vomiting problems.  Other 
medical problems listed included tachycardia, Wolff-
Parkinson-White syndrome, hypertension, headaches, hepatitis 
and enlarged liver, and pancreatitis.  The veteran was six 
feet and three and one-half inches tall.  He weighed 236 
pounds.  On examination, the abdomen was obese but soft.  
There was tenderness over the entire upper abdomen.  The 
diagnoses included pancreatitis, gastritis, and/or peptic 
ulcer disease, Barrett's esophagus, and hiatal hernia.    

On a VA psychiatric examination in January 1992, the veteran 
reported that he had disabilities to include diabetes 
mellitus, pancreatitis, hiatal hernia, hypertension, duodenal 
ulcer and recurrent irritability, cluster headaches, burn-out 
syndrome, skin and dermatitis problems, hepatomegaly, 
recurrent bleeding ulcer, and anxiety.  The impressions 
included PTSD, anxiety, moderate to severe degree; passive 
aggressive personality type; diabetes mellitus, pancreatitis, 
hypertension, duodenal ulcer and recurrent irritability, 
cluster headaches with anxiety, hiatal hernia, chronic 
bronchitis, and reflux esophagitis with history of recurrent 
hiatal hernia.  The general adaptive function was 
approximately 35% currently and this was the highest it had 
been in the past year.

On a VA examination for PTSD in October 1993, the veteran 
complained of physical symptoms, including gastrointestinal 
distress with ulcer, insulin-dependent diabetes mellitus, and 
severe peripheral neuropathy secondary to diabetes which 
totally crippled him in ambulation.  He suffered from pain 
and the inability to move around due to neuropathy.  The 
veteran reported that he was out of work and totally 
dependent on Social Security disability ever since 1988.  It 
was felt that the veteran was disabled either due to various 
handicaps with psychological manifestations such as PTSD as 
well as physical disability.  

On an undated VA social work survey, that appears to have 
taken place in late 1992 or early 1993, it was noted that the 
veteran had a variety of medical complaints, including 
duodenal ulcer, history of hiatal hernia, history of Wolff-
Parkinson-White syndrome, stomach ulcers, esophagitis, 
history of high blood pressure, history of rectal fissure, 
history of pancreatitis which had developed into a chronic 
condition, history of cluster headaches which was recurring, 
history of Barrett's esophagus, adult onset brittle diabetes, 
peripheral neuropathy, low back pain, need for crutches, a 
decrease in visual acuity likely due in part to the diabetes, 
and fibromyalgia in left shoulder pectoris, and forearm.  His 
PTSD issues and symptoms needed to be considered as part of 
his medical aggregate which had seemingly been responsible 
for time lost from gainful work.  It was noted that for 
purposes of the Survey, it did not seem important as to 
whether the disabilities were service related but simply that 
he had them; and that from a total medical picture, they 
appeared to impair the veteran's ability to work.  The 
veteran stated that he must sleep at a 45 degree angle or he 
was liable to regurgitate and aspirate the regurgitation due 
to his chronic stomach and esophageal irritability.  The 
veteran reported that he had not been employed since 1988 and 
had only partially been employed from 1985 to 1988 due to the 
development of his now recurring medical problems.  His prior 
employment history was that of a boiler maker and he had some 
experience as a carpenter in the construction field.

In a November 1992 report, Jon C. Burpee, M.D., indicated 
that he saw the veteran in November 1992 for a vision 
examination.  The veteran had a past medical history of 
bleeding from the stomach. 

Associated with the claims file was a Social Security 
Administration (SSA) decision from January 1991 that 
indicated that the veteran was considered disabled as of 
February 13, 1989.  It was indicated that the veteran 
suffered from recurrent bleeding ulcers, chronic 
pancreatitis, enlarged liver, Barrett's esophagitis, sliding 
hiatal hernia, duodenal ulcer and irritability, severe 
cluster headaches treated with Demerol (on which he was 
probably dependent), Wolff-Parkinson-White Syndrome (fast 
heart rate), and brittle diabetes mellitus, poorly 
controlled.  He also had probable post traumatic stress 
syndrome, substance addiction, a somatoform disorder, and 
anxiety, but these were poorly documented and the veteran 
declined psychological evaluation.  There were suggestions of 
early diabetic neuropathies (blurred vision and pain in the 
bottoms of both feet) when his diabetes was out of control.  
It was noted that the veteran's medical impairments were not 
shown to meet or equal any specific Social Security Medical 
Listing, either mental or physical, but they were severe in 
that they impaired his ability to do basic work related 
activities.  The veteran's impairments, taken together, were 
sufficiently severe to prevent him from performing work at 
any exertional level.

Entered into the claims folder in April 1997 were VA 
outpatient records that include in September 1994, the 
veteran had gastrointestinal complaints to include duodenal 
irritability and Barrett's esophagus.  He had 
gastrointestinal bleeding recently.  His weight was 252 
pounds.

In February 1995, it was noted that the veteran had a history 
of peptic ulcer disease.

In May 1995, it was noted that the veteran did not work 
secondary to his diabetes mellitus and medical complications.

A record from September 1995 includes that the veteran was 
seen with complaints of reflux symptoms and nocturnal 
symptoms.  The impression included chronic gastroesophageal 
reflux disease and Barrett's esophagus.

A hospital record from September 1995 indicates that the 
veteran had gastrointestinal bleeding secondary to esophageal 
ulcer and endoscopy.  His weight was 252 pounds.  He vomited 
blood twice on one day.  He did not have bloody stools.  The 
veteran requested to leave against medical advice.  

In January 1997, it was noted that upper gastrointestinal 
examination revealed hiatal hernia with gastroesophageal 
reflux disease.  

In April 1997, the veteran weighed 266 pounds.  His height 
was six feet four and one-half inches.  His ideal body weight 
was 226 pounds.  He complained of being unable to eat due to 
digestive problems.  

Associated with the file was the SSA decision granting 
benefits to the veteran and accompanying VA medical records, 
which include copies of records addressed previously.

Additionally of note are VA treatment records dating in 1989 
and 1990.  In March 1989, the veteran complained of frequent 
or almost chronic stomach discomfort for years.  It was 
almost constant for the past two years.  On examination, the 
abdomen was obese and tender in the right quadrant.  The 
assessment included peptic ulcer and hiatal hernia.  In April 
1989, the veteran had complaints of stomach pain.  The 
assessment included hiatal hernia.  In May 1989, the veteran 
reported that he just returned from a funeral and was 
distraught which was causing burning in his esophagus and 
stomach.  In April 1990, the veteran complained that he had 
diabetes and could not eat anything because he would vomit.  
His weight was 253.  It was reported that he had Barrett's 
esophagitis and that his headaches were causing his vomiting.

Included in the claims file in June 1997 were VA treatment 
records that include that in December 1992, the veteran was 
requesting a repeat upper endoscopy.  His last one was the 
previous February.  He was told to have repeat scoping as he 
would vomit blood.  He had done so approximately 20 times in 
the past year, sometimes the amount would be one teaspoon.  
In February 1993, the veteran was seen with complaints of 
nausea at night, dyspepsia, and reflux symptoms.  An 
endoscopy showed mild esophagitis.  In March 1993, the 
veteran was seen with complaints to include nausea.  In May 
1993, the veteran was seen with complaints of cluster 
headaches.  He had complaints to include nausea, vomiting, 
and photophobia with the headache.  In October 1993, the 
veteran complained of increased dysphagia for two weeks.  An 
endoscopy showed Barrett's esophagus.

On a VA examination in July 1997, the veteran complained of 
nausea and vomiting.  The veteran stated that his weight was 
250 and a review of the records showed that his weight was 
250 to 260 over the past few years.  It was noted that on the 
last examination that could be found, an upper 
gastrointestinal endoscopy showed some Barrett's esophagitis 
but without any neoplasm present.  There was no mention of 
duodenal irritability or any findings of any ulcer disease or 
pyloric abnormality.  On examination, the veteran had some 
tenderness in the epigastric region but otherwise the 
examination was within normal limits.  There was no 
organomegaly.  The bowel sounds were within normal limits and 
the stool was negative for blood.  It was indicated that the 
veteran was not anemic and that there was no malnutrition.  
The veteran complained of nausea and reported that it 
occurred approximately two times a day.  He reported no 
diarrhea or constipation, bowel disturbance, or abdominal 
disturbance.  The diagnoses included hiatal hernia with 
reflux esophagitis and Barrett's esophagitis (non-malignant) 
and positive titer for H. pylori.  It was noted that the 
veteran's service connected duodenal irritability was in no 
way related to his present problem of hiatal hernia with 
reflux esophagitis and benign Barrett's esophagitis.  

At the RO hearing in October 1997, the veteran testified that 
he was unable to keep any food down when he ate and was given 
cans of Ensure.  He was on the maximum amount of stomach 
medications that he could take safely, but he still had 
problems to include throwing up and constipation.  He would 
vomit six to seven times a week.  The first thing in the 
morning, he had nausea and an upset stomach.  He had yellow, 
bitter material in his mouth when he would wake up.  He had 
to sleep in an elevated position.  He was on a bland diet and 
in the past was on a liquid diet.  He had not had any stomach 
surgery.  He reported that he recently lost 45 pounds because 
he could not keep food down and was nauseous all the time.  
He reported that he could not work because he would get sick.  
He had worked as a boiler maker which involved bending and 
lying flat.  These activities would cause burning and pain in 
his stomach and he would feel nausea and would vomit.  He 
would throw up blood and he had blood in his stools.  He 
would be absent from work and would lose the job. 

Included in the claims file in October 1997 were VA treatment 
records that include that in April 1997, the veteran was seen 
with history of Barrett's esophagitis and hiatal hernia with 
gastroesophageal reflux disease.  His weight was 266 pounds.  
He had vomiting without blood and he had constipation without 
melena or bright red blood.  There was no weight loss.  On 
examination the belly was soft and nontender.  There was no 
hepatosplenomegaly.  There was guaiac negative brown stool.  
The assessment included refractory gastroesophageal reflux 
disease and Barrett's.  

In July 1997, the veteran was seen status post 
esophagogastroduodenoscopy in May 1997 that showed moderate 
chronic esophagitis with Barrett's.  

In August 1997, the veteran was seen with complaints of 
vomiting daily for one month.  He was also nauseated.  The 
vomiting occurred randomly and was not associated with meals.  
He also complained of chronic pain.  The assessment included 
chronic esophagitis with Barrett's, nausea, and constipation.

Later in August 1997, the veteran was seen with complaints of 
vomiting.  He was still having problems with bile in the 
mouth in the mornings.  The assessment included chronic 
esophagitis with Barrett's and nausea.

VA treatment records were included in the claims folder in 
February 1998 and include that on a September 1997 Mental 
Health Clinic intake evaluation, the veteran reported 
peripheral neuropathy due to Agent Orange, back injuries, 
duodenal ulcer, and cluster headaches.  The veteran reported 
that his appetite would go up and down.  He had a weight loss 
of 40 pounds in the past two months.  

Also in September 1997, the veteran was seen at the Mental 
Health Clinic for treatment for PTSD with depressed mood.  It 
was reported that the veteran's appetite was poor and he had 
a 45 pound weight loss in six weeks.  He had been followed 
for ulcers.  

In October 1997, the veteran was seen at the Mental Health 
Clinic.  It was reported that he had no further weight loss 
since the last visit ten days previously.

In October 1997, the veteran was seen for complaints of 
continued nightmares.  He was on medication for neuropathic 
pain and dysthymia.  It was additionally noted that his 
appetite was poor.

In November 1997, the veteran was seen at the Mental Health 
Clinic for treatment for dysthymia and anxiety and 
questionable PTSD.  He additionally reported that his 
appetite was decreased.  He had lost 30 pounds in two months.  

In December 1997, the veteran was seen at the Mental Health 
Clinic for treatment for dysthymia and anxiety and 
questionable PTSD.  He additionally reported that his 
appetite was decreased.  He had lost 40 pounds one and one-
half months ago secondary to gastrointestinal problems.  

Received in June 1998 were statements from the veteran's 
family submitted in support of his claim.  They include that 
the veteran would vomit blood, was unable to keep food down, 
and could not digest certain foods.  As well it was indicated 
that the veteran was suffering due to his disabilities 
including stomach problems, stress, and PTSD.

On a VA examination in September 1998, the veteran reported 
that he could not hold food down.  He had constant aching and 
burning.  He reported that he had nausea, and he had diabetes 
for which his blood sugar would stay out of control because 
of his stomach problems.  The veteran's past history was that 
he began having severe heartburn while in service and was 
treated on several occasions there.  The heartburn had 
gradually gotten worse.  Duodenal irritability was found in 
1973 on an upper GI series.  No mention was made of a hiatal 
hernia which should have been noted in view of the fact that 
the veteran was complaining of heartburn.  However, this 
might have been missed due to the quality of the x-ray 
machines at that time.  The veteran stated that currently, he 
had vomiting about six times a week.  In fact, he vomited 
four times the previous day.  The veteran vomited blood and 
passed black stools.  He was presently on Lansoprazole, 
Reglan, Maalox, and an anxiety pill.  The veteran stated that 
he got very little relief from these.  However, he stated 
that he would be much worse off if he did not have these 
medications.

The veteran had vomiting as reported above.  He had 
hematemesis and melena as reported above.  The veteran stated 
that he was taking insulin.  He would get hypoglycemic with a 
very small dose of regular insulin.  The veteran stated that 
when his blood sugar was 400, if he took as much as 10 units 
of regular insulin it may drop down to 40 mg, at which time 
he would be sweating and have a hypoglycemic reaction.  He 
complained of constipation and diarrhea.  When he had a bowel 
movement, he might have a very hard constipated stool at the 
lower outlet and as soon as the constipated stool was pushed 
out, he would experience a wash of diarrhea that had been 
causing cramping.  The veteran had colic, nausea, and 
vomiting.  These occurred as previously mentioned, at least 
six times a week, and yesterday occurred four times.

On examination, the veteran's height was 76 inches and his 
weight was 253 pounds; his maximum weight in the past year 
was 255 pounds.  The examination of the abdomen revealed 
marked tenderness in the epigastric area without rebound.  
This tenderness was also present over to the mid liver area 
and in the left upper quadrant, as well.  The veteran stated 
that when he had his bad episode approximately six months ago 
he lost weight and was down to 205 pounds, at which time he 
was very weak but was not anemic.  His weight improved 
quickly to 230 pounds.  He was presently 253 pounds, which 
was almost his normal weight.  There were no signs of anemia.  
There was tenderness in the epigastric area and just above 
the umbilicus.  No tests were done because of the lateness of 
the hour and the situation.  The veteran has had numerous 
endoscopic exams and numerous upper GI series.  Blood sugar 
was not checked today.

It was noted that the veteran had a Helicobacter pylori test, 
which was positive, but the veteran did not know if he had 
been treated for this.  He thought he had not.  This would 
mean that he did have a duodenitis which was present.  The 
veteran had previously had peptic ulcer disease of the 
duodenum and gastritis, according to pictures taken of the 
stomach and pylorus.  He also had severe heartburn and had 
biopsy proven Barrett's esophagus of the lower portion of the 
normal esophagus.  The veteran had also developed 
pancreatitis and diabetes and was on insulin.  He had also 
developed peripheral neuropathy secondary to diabetes, he 
said.  

In answering specific questions posed, the examiner responded 
that the veteran had symptoms of pain, hematemesis, melena, 
and nausea or vomiting attributable to the service connected 
disability.  As mentioned, the veteran usually vomited at 
least once daily about six times a week, but did vomit some 
four times yesterday.  The veteran was presently on 
Lansoprazole which was a drug similar to Prilosec.  He also 
took Maalox and Cisapride which was a substitute for Reglan; 
the Cisapride and Reglan were medications that tended to 
rapidly empty the stomach.  Maalox tended to stop the acid 
immediately, and Lansoprazole stopped the production of acid 
in the stomach.  The irritable duodenum would obviously have 
lots of problem with acid, being a duodenitis, and would 
probably cause spasm of the pylorus, and this spasm of the 
pylorus would produce vomiting.  The veteran complained of 
severe heartburn which had been demonstrated to be secondary 
to a hiatal hernia.  The treatment that he was receiving did 
not completely relieve his problems because he would vomit.  
His diabetes then would become out of control, and he had a 
lot of difficulty due to his lack of control of vomiting and 
lack of control of diabetes.  He had also been diagnosed with 
pancreatitis, and this probably has some effect on his 
abdominal pain and might even contribute to his vomiting.  
The veteran has improved over his bad episode at which time 
he lost weight to 205 pounds, but had come back almost to 
normal at the present time, despite the vomiting.  It would 
seem that under those circumstances, his medication had been 
quite helpful at the present time.

The veteran did lose from 260 pounds to 205 pounds due to a 
recent episode of vomiting and diarrhea, and this had caused 
him to have some weakness and some stress with impaired 
health.  The veteran had not been anemic due to his service 
connected disability.  In this particular case, the 
duodenitis probably represented Helicobacter pylori 
infestation of that area of the bowel and would be capable of 
producing ulcers, pylorospasm, gastritis, and duodenitis.  At 
the particular time the x-ray was done in 1973, only the 
duodenitis was demonstrable by x-ray, but at the present time 
the veteran's disease that was producing his weight loss and 
his abdominal pain and distention probably was moderately 
severe.  It apparently was severe at the time he lost weight 
to 205 pounds, but being that his abdomen was still quite 
tender in the epigastric area where the duodenitis would be, 
the probable reason for the tenderness would be indicated as 
moderately severe at the present time.

The other disabilities that might not be caused by the 
duodenal irritability were the pancreatitis, the diabetes 
mellitus, and peripheral neuropathy.  However, there was some 
interrelationship due to the fact that the veteran's vomiting 
made his diabetes mellitus very difficult to control and the 
peripheral neuropathy caused a lot of problems because the 
veteran has to use Canadian crutches in order to manipulate 
and walk around.

The veteran reported that he was hospitalized in California 
off and on from 1984 to 1987 and was told in 1988 that he 
could no longer work due to his duodenal condition associated 
with his gastritis and duodenitis.  The examiner was unable 
to find a record that actually stated this.  However, the 
veteran's total condition did make him quite unemployable.  
The distinguishing part was his peripheral neuropathy 
secondary to his diabetes mellitus that made it very 
difficult for him to get around.  His vomiting would make it 
difficult to get along very well in a given job.  Therefore, 
it would be somewhat difficult to determine whether he could 
be employed under the present circumstances with the vomiting 
and the uncontrollable diabetes.  It would be very difficult 
to dissociate all of his problems, but apparently from the 
total picture, he was unable to be gainfully employed with 
the major point being the duodenal irritability associated 
with vomiting, preventing him from controlling his diabetes 
mellitus and peripheral neuropathy.  

The diagnoses included duodenitis with frequent vomiting and 
with history of severe weight loss on one occasion; positive 
H. pylori; pancreatitis; diabetes mellitus with poor control; 
hypertension; and Barrett's esophagus with reflux.

On a VA examination in November 1998 for diabetes mellitus, 
it was reported that the veteran had to be very careful with 
his diet.  He had a tendency to vomit and had a great deal of 
problem with weight loss and weight gain.  The veteran 
reported that he had constipation for which he took a 
laxative.  He also had occasional diarrhea.  The examination 
of the abdomen revealed no rebound tenderness, but there was 
marked epigastric and left sided pain in the abdomen.  The 
diagnoses included diabetes mellitus, insulin-requiring with 
marked difficulty in controlling his diabetes due to vomiting 
and problems with his gastroenteritis; hiatal hernia with 
reflux; and positive H. pylori.  It was commented that the 
veteran had had to give up working because of his inability 
to bend.  If he tried to work without bending, he would be in 
positions that would cause him to vomit and the vomiting 
would make the diabetes worse.  The veteran stated that he 
had problems getting food to go to his stomach and would 
sometimes vomit hours after he had eaten.  It was noted that 
the veteran's record was full of being treated for vomiting 
and amebiasis while in service. 

On a upper gastrointestinal series in January 1999, it was 
indicated that there was a tiny sliding hiatal hernia with 
moderate gastroesophageal reflux.  There was slight 
coarsening of the distal esophagus and a herniated portion of 
the stomach.  There was coarsening of the mucosa involving 
the gastric fundus/proximal body.  There were no active ulcer 
craters.  The small bowel follow-through demonstrated the 
transit time to be within normal limits.  To the extent of 
visualization, no focal stenotic or dilated small bowel loop 
was seen.  There was a notable sparsity of small bowel, which 
appeared to represent a congenital variation.  The terminal 
ileum demonstrated no stenosis or focal dilation or 
significant mucosal changes.  There was no evidence of 
gastric outlet obstruction.   

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  Thus, 
no further assistance to the veteran is required to comply 
with the duty to assist him, as mandated by 38 U.S.C.A. § 
5107(a).

A.  Increased rating

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran's service connected duodenal irritability is an 
unlisted disability in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).  Therefore, the 
veteran's duodenal irritability will be rated under 
Diagnostic Code (DC) 7305 for ulcer, duodenal.
 
Under applicable criteria, a 10 percent rating is warranted 
for mild duodenal ulcer; with recurring symptoms once or 
twice yearly.  A 20 percent rating is warranted for a 
moderate duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 40 
percent rating is warranted for a moderately severe 
disability, less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent rating is 
warranted for a severe disability with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  38 C.F.R. Part 4, Diagnostic Code 7305.

The record supports a rating of 40 percent for duodenal 
irritability.  At the September 1998 VA examination, it was 
indicated that the veteran had symptoms of pain, hematemesis, 
melena, nausea, vomiting, constipation, and diarrhea related 
to his service connected disability.  The vomiting occurred 
six to seven times a week.  However, there was no anemia.  
While the veteran suffered a period of weight loss, he had 
improved back to close to his average weight.  The examiner 
opined that the veteran's service connected disability was 
moderately severe.  Other private and VA treatment records 
show that the veteran has been treated for vomiting, nausea, 
and reflux.  While the VA examiner in September 1998 
indicated that the disability may have been severe in the 
past, when the veteran suffered the weight loss, it was no 
longer severe.  In view of the above discussion, a rating in 
excess of 40 percent is not warranted. 

B.  TDIU

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (1999).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (1999).  Pursuant to 38 C.F.R. § 4.16(a): 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service-
connected disability shall be rated totally disabled.  See 38 
C.F.R. § 4.16(b).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(1999).

The veteran's only service-connected disability is duodenal 
irritability, currently rated 40 percent pursuant to the 
Board's decision above.  The veteran does not satisfy the 
percentage rating standards for individual unemployability 
benefits, although consideration to such benefits on an 
extraschedular basis may be given.  The issue is whether his 
service-connected disability precludes him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran contends that his service connected disability of 
duodenal irritability has prevented him from engaging in any 
substantially gainful employment.  The evidence supports his 
contention.  On a VA examination in September 1998, the 
examiner opined that the veteran's total condition made him 
unemployable.  However, the examiner noted that it would be 
very difficult to dissociate all of his problems.  From the 
total picture, it was the examiner's opinion that the veteran 
was unable to be gainfully employed with the major disabling 
factor being the duodenal irritability associated with 
vomiting.  This prevented him from controlling his diabetes 
mellitus and peripheral neuropathy.  Accordingly, the Board 
finds that the evidence supports the veteran's claim that his 
service connected disability renders it impossible for him to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.


ORDER

Entitlement to a 40 percent rating for duodenal irritability 
is granted, subject to the law and regulations pertaining to 
the payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability is 
granted, subject to the law and regulations governing the 
effective dates of TDIU benefits and the payment of monetary 
benefits.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 


